                  Case 6:19-bk-06568-CCJ
Filing # 89391412 E-Filed                  DocPM
                          05/13/2019 01:48:38  8-1 Filed 11/12/19 Page 1 of 36




               IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT                                 FOR
                                    IN & FOR                                                    CLERK'S
                            ORANGE COUNTY, FLORIDA                                              USE ONLY
                                                                                            l



           Clerk Case Number: 201 3-CA-010430-0
           Division: Circuit Civil

           U.S. Bank National Association, as Trustee for J.P. Morgan Mortgage
           Acquisition Trust 2006-WF1,

                  Plaintiff(s),
           vs.
           Unknown Heirs, Devisees, Grantees, Assignees, Creditors, Lienors, and
           Trustees of Iris Rankine, Deceased; all other persons claiming by,
           through, under and against the named Defendants; Fay Gayle; Unknown
           Spouse ofFay Gayle; Unknown Parties in Possession #1; Unknown
           Parties in Possession #2

            Delendant(s).

                                  FINAL JUDGMENT OF FORECLOSURE

               THIS action was TRIED before the court. On the evidence presented,

         IT IS ORDERED AND ADJUDGED                thAt:
          1.   Plaintiff, U.S. Bank National Association,   as Trustee   for J.P. Morgan Mortgage Acquisition
               Trust 2006-WFl is due:

         Principal Due on Note and Mortgage                                                 $50,040.49
         Interest to the date of this Judgment                                              $23,494.3'.7
         Title Search Expenses                                                                      $325.00
         Taxes:                                                                                 s   1   ,496.   l9
         Attomey fees:
         The requested attorney's fee is a flat rate fee                                        $3,150.00



                                                             I
             Case 6:19-bk-06568-CCJ          Doc 8-1     Filed 11/12/19     Page 2 of 36




 that the firm's client has agreed to pay in
 this matter. Given the Amount of fee
 requested and the labor expended, the Court
 frnds that a lodestar analysis is not
 necessary and that the flat fee is reasonable.
Additionally, based upon:
       Mediation Flat Fee Amount of $600.00                                              s600 00
 Contested Fee 39.89 hrs at $150.00 per hour                                           $5,983.50
  Contested Fee 15.5 hrs at $215.00 per hour                                           $3,3   3   2.50
 Attorney Fee Total                                                                   $13,366.00

 Court Costs Now Tax ed
 Filing Feei Statutory Convenience                                                       $918.00
 Fee
 Filing Fee for Lis Pendens                                                               $11.00
 Publication for Service                                                                  $90.00
 Private Process Server                                                                  $220.00
 Mediation Cost                                                                          $600.00
 Court Reporter Cost                                                                     $275.00
 Expert Affidavit Cost                                                                     $s.00
 GUARDIAN AD LITEM                                                                       $450.00

 OTHER COSTS:

 Pre-Acceleration Late Charges                                                             $93. 1 7


 Property Inspections                                                                       $7s.00
 Hazard Insurance                                                                      $13,678.52
 Escrow Credit                                                                           $-336.1s
 Suspense Balance                                                                          ($0.00)


 JUDGMENT GRAND TOTAL                                                                 $r04,831.59

  That shatl bear interest at the prevailing statutory rate pursuant to F.S.$55.03.

  2.   Plaintiff holds a first mortgage lien lor the total sum superior to all claims or estates of
       Defendant(s), Unknown Heirs, Devisees, Grantees, Assignees, Creditors, Lienors, and
       Trustees oflris Rankine, Deceased, and all other persons claiming by, through, under and
       against the namsd Defendants; Unknown Parties in Possession #1; Unknown Parties in
       Possession #2, on an undivided one-half interest in the following described property in
       Orange County, Florida:

  Property Address: 7201 Ravenna Avenue. Orlando, FL 32819

       a.   Legal Description: LOT 32, BLOCK 7, TANGELO PARK SECTION FOUR



                                                    2
              Case 6:19-bk-06568-CCJ          Doc 8-1     Filed 11/12/19          Page 3 of 36




          ACCORDING TO THE PLAT THEREOF, AS RECORDED IN PLAT BOOK Y,
          PAGE I, OF THE PUBLIC RECORDS OF ORANGE COTINTY, FLORIDA.

     b.   Parcel ID   No. 30-23-29-8556-07320

     The aforesaid lien of the Plaintiff is prior, paramount and superior to all rights, claim, liens,

     inlerest, encumbrances and equities        of the said Defendants, and all          persons, firms or

     corporations claiming by, through or under said Defendants or any of them and the property

     will be sold free and clear of ali claims of said Defendants, with the exception of                any

     assessments pursuant to Florida Statutes $$718.1l6 and 720.3085.

3.   In addition, by virtue ofthis Court's Order entered on January 10, 2019 granting Partial

      Summary Judgment as to Count II of Plaintiff s Complaint, Plaintiff hotds an equitable lien

     on the other undivided one-half interest in the su bject property described in paragraph 2

      above, nunc   pro tunc to May 24,2006, in the amount of $23,061.12, plus pre-judgment

      interest and costs. Plaintiff s lien is superior in interest to all the Defendants, including Fay

      Gayle, and the Unknown Spouse ofFay Gayle, and any and all interest ofthe Defendants is

      hereby extinguished by foreclosure of Plaintifls equitable lien'

4.    If the total sum with interest   at the rate described in Paragraph   I   and all costs accrued

      subsequent to this judgment are not paid, the Clerk of Court shall sell the entire fee simple

      interest in the property at public sale on            .)   ir             2019 to the highest bidder

      for cash, except as set forth in Paragraph 6, AT www.myorangeclerk.realforeclose.com, AT

      11:00   AM in accordance with $ 45.031 Fla.     Stat. (1995).

5.    However, if only that part of the total sum with interest described in Paragraph 3 is paid, the

      Clerk of Court shall sell an undivided one-half interest in the property at public sale on

                        L\9     2019 to the highest bidder for cash, except as set forth in Paragraph




                                                      J
              Case 6:19-bk-06568-CCJ             Doc 8-1          Filed 11/12/19       Page 4 of 36




     6,    AT www.myorangeclerk.realforeclose.com, AT 1 1:00 AM in accordance with                      $ 45.03 I

     Fla. Stat. (1995).

6.   Plaintiff shall advance all subsequent costs and advances pursuant to the mortgage of this

     action and shall be reimbursed for them by the clerk             ifplaintiff   is not the purchaser of the

     propefty for sale, provided, however, that the purchaser of the property for sale shall be

     responsible for the documentary stamps payable on the certificate of                title. If the plaintiff   is


     the purchaser, the clerk shall credit      plaintiff   s   bid with the total sum with interest and costs

     and advances pursuant to the mortgage accruing subsequent to this judgment, or such part                       of

     it,   as is necessary   to pay the bid in full.

7.   Plaintiff may assign the judgment and right to bid without further order of the court.

8.   On filing the certificate oftitle, the clerk shall distribute the proceeds ofthe sale, so far as

     they are sufficient, by paying: first, all of plaintiff s costs and advances pursuant to the

     mortgage; second, documentary stamps affixed to the certificate; third, plaintiff s attomeys'

     fees; fourth, the total sum due to      plaintiff,   less the items paid, plus interest at the rate

     prescribed in paragraph 1 from this date to the date of the sale; and by retaining any

     remaining amount pending the further order of this court.

9.   On filing the certificate of sale, defendant(s) and all persons claiming under or against

     defendan(s) since the filing ofthe notice of lis pendens shall be foreclosed ofall estate or

     claim in the property, except as to claims or rights under chapter              71 8   or chapter 720, Florida

     Statutes,    ifany. Upon the filing ofthe certificate oftitle, the person           named on the certificate

     oftitle shall   be let into possession of the property.

10. This Court retains       jurisdiction of this cause for the purpose ofentering any and all further

     orders as may be necessary and proper including, without limitation, writs ofpossession and




                                                            4
         Case 6:19-bk-06568-CCJ           Doc 8-1    Filed 11/12/19     Page 5 of 36




   a deficiency   judgment, if appropriate to hear motions and enter orders to address any

   omitted parties who may possess an interest in the subject property, including entering

   orders that foreclose any such interest, and to determine the amount olassessments due

   pursuant to sections 718.116 or 720.3085.

     THIS PROPERTY IS SOLD AT PUBLIC AUCTION, THERI MAY BE ADDITIONAL
11. IF
   MONEY FROM THE SALE AFTER PAYMENT OF PERSONS WHO ARE ENTITLED
   TO BE PAID FROM THE SALE PROCEEDS PURSUANT TO THIS FINAL
   JUDGMENT.

   IF YOU ARE A SUBORDINATE LIENHOLDER CLAIMING A RIGHT TO FLINDS
   REMAINING AFTER THE SALE, YOU MUST FILE A CLAIM WITH THE CLERK NO
   LATER THAN SIXTY (60) DAYS AFTER THE SALE. IF YOU FAIL TO FILE A
   CLAIM, YOU WILL NOT BE ENTITLED TO ANY REMAINING FLTNDS.

   IF YOU ARE THE PROPERTY OWNER, YOU MAY CLAIM THESE FLINDS
   YOURSELF. YOU ARE NOT REQUIRED TO HAVE A LAWYER OR ANY OTHER
   REPRESENTATION AND YOU DO NOT HAVE TO ASSIGN YOUR RIGHTS TO
   ANYONE ELSE IN ORDER FOR YOU TO CLAIM ANY MONEY TO WHICH YOU
   ARE ENTITLED. PLEASE CHECK WITH THE CLERK OF THE COURT, TIFFANY
   MOORE RUSSELL, ORANGE COTINTY COURTHOUSE, ORANGE COLINTY
   couRTHousE,425 NORTH ORANGE AVENUE, ORLANDO, FL 32801, (407) 836-
   2OOO, WITHIN TEN (IO) DAYS AFTER THE SALE TO SEE IF THERE IS ADDITIONAL
   MONEY FROM THE FORECLOSURE SALE THAT THE CLERK HAS IN THE
   REGISTRY OF THE COURT.

   IF YOU DECIDE TO SELL YOURHOME OR HIRE SOMEONE TO HELP YOU
   CLAIM THE ADDITIONAL MONEY, YOU SHOULD READ VERY CAREFULLY ALL
   PAPERS YOU ARE REQUIRED TO SIGN, ASK SOMEONE ELSE, PREFERABLY AN
   ATTORNEY WHO IS NOT RELATED TO THE PERSON OFFERING TO HELP YOU,
   TO MAKE SURE THAT YOU TNDERSTAND WHAT YOU ARE SIGNING AND
   THAT YOU ARE NOT TRANSFERRING YOUR PROPERTY OR THE EQUITY IN
   YOUR PROPERTY WITHOUT THE PROPER INFORMATION. IF YOU CANNOT
   AFFORD TO PAY AN ATTORNEY, YOU MAY CONTACT COMMLINITY LEGAL
   SERVICES OF MID-FLORIDA, INC., 122 EAST COLONIAL DRIVE, SUITE 2OO,
   ORLANDO, FL 32801, 407-841-7777 TO SEE IF YOU QUALIFY FINANCIALLY FOR
   THEIR SERVICES. IF THEY CANNOT ASSIST YOU, THEY MAY BE ABLE TO
   REFER YOU TO A LOCAL BAR REFERRAL AGENCY OR SUGGEST OTHER
   OPTIONS. IF YOU CHOOSE TO CONTACT COMMLTNITY LEGAL SERVICES OF
   MID-FLORIDA, INC., 122 EAST COLONIAL DRIVE, SUITE 2OO, ORLANDO, FL
   32801,407-841-7777 FOR ASSISTANCE, YOU SHOULD DO SO AS SOON AS
   POSSIBLE AFTER RECEIPT OF THIS NOTICE




                                                 5
           Case 6:19-bk-06568-CCJ         Doc 8-1             Filed 11/12/19   Page 6 of 36




   DONE AND ORDERED in Open Court in Orange County, Florida,,n,                        l34V
",4%-,              2019.



                                                         S   idlng Judge


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that    a true copy       ofthe above and foregoing      has been fumished to


each   ofthe followin g named   resses   by   [   ] regular U.S. Mail and/or   [   ] facsimile or   [   ] hand

delivery on thi   ,g   day of                         ,2019.

SHAPIRO, FISHMAN & GACHE,            LP,4630 WOODLAND CORPORATE BLVD., SUITE
1OO, TAMPA, FL 33614


TIFFANY MOORE RUSSELL, ORANGE COUNTY COI,'RTHOUSE, ORANGE COLINTY
COURTHOUSE,425 NORTH ORANGE AVENUE, ORLANDO, FL 32801


UNKNOWN HEIRS, DEVISEES, GRANTEES, ASSIGNEES, CREDITORS, LIENORS, AND
TRUSTEES OF IRIS RANKINE, DECEASED, AND ALL OTHER PERSONS CLAIMING
BY AND THROUGH, TINDER, AGAINST THE NAMED DEFENDANT (S), C/O ROD B.
NEUMAN, ESQ., 3321 HENDERSON BLVD, TAMPA, FL 33609

FAY GAYLE, C/O NICOLE E. MOSKOWITZ, ESQUIRE, NEUSTEIN LAW GROUP, P.A.,
18305 BISCAYNE BLVD., SUITE 250, AVENTURA, FL 33160

I-INKNOWN SPOUSE OF FAY GAYLE Nil(/A JOFIN DOE, 7207 RAVENNA AVENUE,
ORLANDO, FL32819

UNKNOWN PARTIES IN POSSESSION #1 NiK/A ARTINE BROWES,7207 RAVENNA
AVENUE, ORLANDO, FL 32819

LTNKNOWN PARTIES IN POSSESSION #2 N/K/A JOHN DOE,7207 RAVENNA AVENUE,
ORLANDO, FL 32819

CC: JOHN PIERCE, ESQ., 800 NORTH FERNCREEK AVENUE, ORLANDO, FL 32803




                                                     6
          Case 6:19-bk-06568-CCJ         Doc 8-1    Filed 11/12/19     Page 7 of 36




F. Lee Morrison, Esq., South Milhausen, P.A., 1000 Legion Place, Suite 1200, Orlando, FL
32801

cc: John Pierce, Esq., jerry@johnpierce.com




A copy of this served document may be obtained, on request, from the clerk of the coutt or by
contacting Shapiro, Fishman & Gach6, LLP.

                                                     c"a
                                                    Judicial Assistant/Attom ey


13-261657 FCO1 SPZ
                                      Y S *"-r         \ol'''* \ur c f',\w l1




                                                7
           Case 6:19-bk-06568-CCJ             Doc 8-1     Filed 11/12/19      Page 8 of 36




                                        Addendum to Final Judement

       This addendum is a part ofthe final judgment to which it is attached. The rights and
interests ofthe parties and anyone acquiring title to the mortgaged property at foreclosure sale
are subject to and govemed by the Helping Families Save Their Homes Act of 2009, 12 U.S.C.
5201. This means among other things that:

         The party acquiring title though foreclosure sale takes subject to the interests of
tenants as follows:

         1.      Ifthe property is occupied by a bona fide tenant who has an unexpired written
lease, then the party acquiring title at the foreclosure sale shall honor all terms and conditions of
the existing lease. The tenant must also honor all terms and conditions of the existing lease.
However, if the party acquiring the property at foreclosure sale intends to occupy it as their
primary residence then they may terminate the lease by giving the tenant a 90-day written
notice before terminating the tenancy. Until the lease is terminated both parties must perform all
terms and conditions of the existing lease.

         2.      Ifthe property is occupied by a bona fide tenant without a lease or with a lease
terminable at will under Florida law, then the party acquiring title through foreclosure sale
shall give the tenant a minimum 90-day written notice before terminating the tenancy. Until the
tenancy is terminated both parties must perform all terms and conditions ofthe tenancy.
         3.     Ifthe tenant is a participant in the Section 8 voucher program the new owner
takes the property subject to the Section 8 lease and the Section 8 Housing Assistance
Palments contract provided however, if the new owner wants to live in the property then he shall
give the tenant a minimum 90-day written notice before terminating the tenancy. Until the
tenancy is terminated both parties must perform all terms and conditions ofthe tenancy.

A   lease or tenancy is considered bona fide only   if:
                     a.         The mortgagor or the child, spouse, or parent ofthe mortgagor
under the contract is not the tenant;

                     b.         The lease or tenancy was the result ofan arms-length
transaction; and
The lease or tenancy requires the receipt ofrent that is not substantially less than fair market rent for
the property or the unit's rent is reduced or subsidized due to a Federal, State, or local subsidy.
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 9 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 10 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 11 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 12 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 13 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 14 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 15 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 16 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 17 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 18 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 19 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 20 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 21 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 22 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 23 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 24 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 25 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 26 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 27 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 28 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 29 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 30 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 31 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 32 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 33 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 34 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 35 of 36
Case 6:19-bk-06568-CCJ   Doc 8-1   Filed 11/12/19   Page 36 of 36
